Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons For Allowance
2.	Claims 1-13 and 15-21 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, prior art Hongell et al. (US Pub. No: 2017/0201561 A1) teaches (see Fig.1b and para [0131]) that user device 120 may be paired with the associated AV device 110 separately and transmitting encoded audio and video signals to the peer device 160, however the prior art of record fails to teach or render obvious, a method for communication connection processing comprising  “generating, by a portable gimbal platform in response to detecting that a terminal is placed in a loading region of the portable gimbal platform configured to attach the terminal to the portable gimbal platform, a connection message including at least one connection identifier each corresponding to one of at least one device with a wireless connection function and carried by the portable gimbal platform”, in combination with all other limitations as recited in independent claim 1. The reasons for allowance of other independent claims 5, 9, 15 and 20 are similar to that of independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA R REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on M-F 10-7 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SRINIVASA R REDDIVALAM/           Examiner, Art Unit 2477                                                                                                                                                                                             	3/21/2022


/GREGORY B SEFCHECK/           Primary Examiner, Art Unit 2477